Case 2:18-cv-01014-AB-FFM Document 40 Filed 10/06/20 Page 1 of 1 Page ID #:712



 1   Anh Nguyen (SBN 281925)
     anguyen@slpattorney.com
 2   STRATEGIC LEGAL PRACTICES
     A PROFESSIONAL CORPORATION
 3   1840 Century Park East, Suite 430                                           JS-6
     Los Angeles, CA 90067
 4   Telephone: (310) 929-4900
     Facsimile: (310) 943-3838
 5
     Attorney for Plaintiff
 6   JOAN MARLOWE
 7   Warren E Platt (SBN 154086)
     wplatt@swlaw.com
 8   SNELL & WILMER LLP
     600 Anton Boulevard, Suite 1400
 9   Costa Mesa, CA 92626
     Telephone: (714) 318-2229
10   Facsimile: (714) 427-7799
11   Attorney for Defendant
     FORD MOTOR COMPANY
12
                         UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
14
     JOAN MARLOWE,                            Case No.: 2:18-CV-01014-AB-FFM
15
                 Plaintiff,
16
           vs.                                [PROPOSED] ORDER GRANTING
17                                            STIPULATION TO DISMISS
     FORD MOTOR COMPANY; and                  CASE
18   DOES 1 through 10, inclusive,
19               Defendants.
20
           Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
21
     41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint
22
     stipulation and DISMISSES with prejudice the Complaint as to all parties and
23
     claims. The Clerk of Court shall terminate the case. IT IS SO ORDERED
24
25
26
     Dated:October 06, 2020          _________________________________
27                                   United States District Judge
28
